Citation Nr: 1425162	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO. 08-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating for recurrent hernia of the abdominal wall, status-post polypectomy and hemicolectomy, in excess of 40 percent from April 1, 2005 to June 18, 2006, in excess of 20 percent from August 1, 2006 to November 12, 2006, and in excess of 40 percent from November 13, 2006 to the present.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of service connection for abdominal scars secondary to recurrent hernia of the abdominal wall, status-post polypectomy and hemicolectomy, was previously referred to the Agency of Original Jurisdiction (AOJ).  However, that claim has not yet been adjudicated and it again referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In November 2011 the Board remanded the Veteran's claim in pertinent part to obtain a VA examination.  The record reflects that there was initially confusion concerning the proper healthcare facility at which to conduct the examination.  Specifically, the examination was originally scheduled to take place in Grand Junction, Colorado instead of Albuquerque New Mexico, where the Veteran normally received his medical care.  The record also contains a December 2011 examination notification letter which was returned as undeliverable, and an examination request printout indicating that a January 2012 examination had been scheduled at the Albuquerque VAMC.

In October 2012 the Veteran submitted a letter reflecting that he did not receive notification of the rescheduled January 2012 examination.  The claims file is negative for a copy of any such notification.  There is also a report of contact with the Veteran indicating that he would be spending the winter in western Texas and would contact the VARO when he returned.

In light of the above, the Board finds that an additional VA examination should be scheduled.  It is unclear whether the Veteran was ever notified of the examination scheduled in January 2012.  The Veteran has asserted that he did not receive any notification and there is no evidence in the record to contradict his assertion.  Therefore, in compliance with the Board's previous remand instructions, a new examination should be scheduled and conducted.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the Albuquerque VAMC and any associated outpatient clinics from July 2009 to the present.  Additionally, request and obtain any treatment records from the Durango CBOC from September 2008 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Schedule the Veteran for an appropriate VA examination to ascertain and evaluate the previous and current level of severity of the Veteran's recurrent hernia of the abdominal wall.  All attempts to schedule this examination should be documented.

The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.  Specifically, the examiner should determine whether the Veteran's hernia is manifested by massive persistent severe diastasis of recti muscles or extensive diffuse destruction, weakening of muscular and fascial support of abdominal wall so as to be inoperable, large and not well supported by a belt under ordinary circumstances, small and not well supported by a belt under ordinary circumstances, or whether the ventral hernia is healed.  The examiner should address the level of severity from April 2005 through the present. 

All opinions must be supported by a complete rationale.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



